Slip. Op. 01-123

                 UNITED STATES COURT OF INTERNATIONAL TRADE

Before: Judge Judith M. Barzilay
_________________________________________ x
KRUPP THYSSEN NIROSTA GMBH and            :
KRUPP HOESCH STEEL PRODUCTS, INC.
                    Plaintiffs,           :
                                                            Court No. 99-08-00550
         v.                                          :

UNITED STATES,                                       :
                           Defendant
                                                     :
                           and
                                                     :
ALLEGHENY LUDLUM CORP., ET AL.,
                  Defendant-Intervenors.  :
_________________________________________ x

                                           JUDGMENT

         Upon consideration of Plaintiffs’ motion for judgment upon the agency record,

Defendant’s memorandum in partial opposition to the motion, and other relevant papers, it is

hereby

         ORDERED that judgment is entered sustaining the Department of Commerce’s Results of

Redetermination Pursuant to Second Court Remand, filed with the court on September 14, 2001,

in Final Determination of Sales at Less than Fair Value; Stainless Steel Sheet and Strip in Coils

from Germany, 64 Fed. Reg. 30710 (June 8, 1999), as amended, 64 Fed. Reg. 40557 (July 27,

1999), and modified by Remand Determination in Stainless Steel Sheet and Strip in Coils from

Germany, (October 30, 2000) and, it is further

         ORDERED that Defendant shall publish notice of the Results of Redetermination

Pursuant to Second Court Remand in the Federal Register within ten (10) days of the date of this

Order; and it is further
Court No. 99-08-00550                                                                  Page 2

       ORDERED that any change in the deposit rate must await a final court decision

adjudicating the legality of the challenged determination.



Dated: ___________________                                   ___________________________
       New York, NY                                          Judith M. Barzilay
                                                             Judge